ORDER
PER CURIAM.
Aaron Wilbon (Defendant) appeals from the judgment upon his convictions for first degree child molestation, Section 566.067, RSMo 2000, first-degree statutory rape, Section 566.032, RSMo 2000, and two counts of first-degree statutory sodomy, Section 566.062. Defendant was sentenced to concurrent terms of fifteen years’ imprisonment for each count. On appeal, Defendant argues the trial court (1) abused its discretion when it sustained the State’s objection and refused to admit Victim’s mother’s written statement to the police, (2) plainly erred when it admitted testimony from Victim’s mother and the nurse practitioner concerning statements Victim made to them, and (3) abused its discretion when it overruled Defendant’s objection and permitted the State to argue in closing argument that Victim “thought *523this man loved her and she thought that that’s how men show love to a woman.” We affirm.
We have reviewed the briefs of the parties and the record on appeal and find the claims of error to be without merit. An opinion would have no precedential value nor serve any jurisprudential purpose. The parties have been furnished with a memorandum for their information only, setting forth the reasons for this order pursuant to Rule 30.25(b).